Title: To Thomas Jefferson from Albert Gallatin, 22 December 1804
From: Gallatin, Albert
To: Jefferson, Thomas


                        
                            [received 22 Dec. 1804]
                        
                        Ormond Tuley or Tooley recommended as
                  Surveyor of the port of Slade’s Creek in the district of Washington North Carolina, and inspector of the revenue for the said port—vice Henry Tuley resigd
                  Mr Kennedy Member of Congress for the district wrote at my request to enquire about the most proper person to be appointed. The result of his enquiry is in favour of O. Tuley—
                  Submitted
                        
                            A. G.
                        
                    